Citation Nr: 1342489	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  08-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran and his wife testified at an October 2010 Travel Board hearing by the undersigned Acting Veterans Law Judge. A transcript of that hearing is associated with the claims file.

The Board previously considered this appeal in March 2011.  At that time the Board reopened the claim and remanded the claim for further development.  The Board again considered the appeal in September 2011 and remanded the claim for further development.  The RO/AMC completed the requested development, but continued to deny the benefits sought.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the case was properly returned to the Board for appellate review.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless files associated with the Veteran's case.  A review of the documents in the Virtual VA paperless and VBMS claims files do not reveal any additional documents pertinent to the present appeal. 


FINDING OF FACT

A chronic low back disability was not manifested during service and arthritis was not manifest within one year thereafter; low back disability is not related to service.  





CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment. 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran dated in November 2006, January 2008, March 2011 and October 2011 that fully addressed all notice elements.  The claim was subsequently readjudicated in a July 2012 Supplemental Statement of the Case.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained the service treatment records, VA outpatient treatment records and the reports of VA examinations. 

The VA opinion issued in October 2011 is adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Specifically, the examiner reviewed the claims file, considered the Veteran's lay assertions and provided a rationale for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

During the October 2010 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist. See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. 

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 
 
Merits of the Claim

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain evidence concerning: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d). 

Several alternative paths to service connection exist for certain chronic diseases identified in 38 C.F.R. §3.309(a), such as arthritis.  See Dorland's Illustrated Medical Dictionary 531 (30th ed. 2003) (defining degenerative joint disease as osteoarthritis).  Service connection may be awarded if a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition, unless the condition is clearly attributable to intercurrent causes.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; see Walker v. Shinseki, 708 F.3d 1331, 1336 (Fed. Cir. 2013) (finding that "§3.303(b) is constrained by §3.309(a), regardless of the point in time when a Veteran's chronic disease is either shown or noted, in that the regulation is only available to establish service connection for the specific chronic diseases listed n §3.309(a).").  If, however, a chronic disease is noted during service but is either not chronic or the diagnosis could be questioned, then a showing of continuity of related symptomatology after discharge is required in order to grant service connection.  38 C.F.R. §§ 3.303(b); Walker, 708 F.3d at 1336. 

In the present case, the April 2011 VA examination concluded with a diagnosis of mild degenerative joint disease and minimal degenerative disc disease of the thoracolumbar spine.  As such, the Veteran has a current disability.  The remaining questions are whether there is evidence of an in-service occurrence of an injury or disease and competent evidence of a nexus between the current disability and the in-service disease or injury.

Service treatment records show that on a May 1978 report of medical history, the Veteran denied having or ever having had recurrent back pain.  A contemporaneous clinical evaluation of his spine was normal.  In September 1980, the Veteran injured his back while exercising.  He sought treatment the following day.  The record notes pain with standing straight or bending back; however, the Veteran had full range of motion.  The Veteran was diagnosed with lower back pain.  On an October 1980 report of medical history, the Veteran reported having recurrent back pain; however, in the comments it stated "no actual complaints."  The October 1980 examination conducted in connection with the Veteran's separation from service showed a normal examination of his spine.  

In an October 2006 statement, the Veteran stated that he was involved in a motor vehicle accident in Germany, where he was stationed from September 1974 to September 1977.  He claimed that he was thrown from an ammunition carrier after the driver lost control of the vehicle and he was transferred to a local German civilian hospital where he was admitted for a week.  He further stated that he has experienced pain in his back since that time and has treated with over-the-counter medication, exercises, hot/cold packs, and ibuprofen.  The Veteran reiterated this assertion at the October 2010 Board hearing.  The Veteran is competent to describe a motor vehicle accident during service.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  The Board also finds the Veteran's report of an accident in service to be credible as there is nothing that specifically conflicts with this report.  See e.g. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

The final element is competent evidence of a nexus between the current low back disability and the treatment during either period of service.  By "competent medical evidence" is meant in part that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  See Owens v. Brown, 7 Vet. App. 429 (1995).  In the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)(holding that credibility can be impeached generally by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character).  It has also been observed that the Board has the "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

In this regard, the Veteran underwent a VA examination in April 2011.  The Veteran reported that he began experiencing back pain in 1974.  He did not seek medical treatment at that time, but did treat the pain with ibuprofen.  The examiner performed a physical examination of the Veteran and rendered a diagnosis of mild degenerative joint disease and minimal degenerative disc disease of the thoracolumbar spine.   

The examiner opined that his back disability was less likely as not caused by or a result of military service.  As a rationale, the examiner stated that 

"no further evaluation or treatment for back pain found during military service after his initial visit in September of 1980.  The physical examination in October 1986 was negative for back symptoms in the review of systems and for any abnormal findings on physical exam.  This may be suggestive of an initial episode of back pain in 1980 that was an acute condition which resolved.  No medical records available for review regarding a back condition from 1986 until care established at the VA in March of 2004, at which time 'low back pain' is noted on his review of systems and NSAIDs recommended.  His 2009 lumbar spine x-ray had minimal to mild abnormalities.  A specific etiology of these minor abnormalities is unknown.  However, no documentation of evaluation or treatment regarding a back condition from 10/80 until 3/04 (based on currently available medical records) leads this provider to the opinion that it is less likely as not (less than 50% probability) that the Veteran's current back condition is due to his military service."

An addendum to the opinion was issued in October 2011.  The examiner stated that she specifically re-reviewed the Veteran's claims and took into account his lay assertions from the October 2006 claim and the October 2010 Board hearing.  Even after considering the Veteran's report of an accident and lay testimony of continuous pain, the examiner concluded that it was less likely than not that the current back disability was related to the Veteran's service.  Specifically, the examiner explained that even considering decades of self-treatment, a strained back muscle in 1980 which appeared to have resolved would not cause him to strain the same muscle or another one years later.  The examiner also indicated a strained muscle would not lead to disk disease or arthritis.  The examiner indicated that the current radiographic evidence of degenerative disk disease and degenerative joint disease of the lumbar spine are conducive findings of the aging process.  

The Veteran also appeared before the undersigned Acting Veterans Law Judge at a Board hearing in October 2010.  He testified that he injured his back during service, both as a result of an accident in service and the frequency of carrying heavy loads on his back.  He stated that the back symptoms he experienced in service were the same as his current symptoms.  He stated that he was involved in a motor vehicle accident in Germany and was treated at a civilian hospital.

The Board finds the most probative evidence concerning whether there is a nexus between the Veteran's currently diagnosed back disorder and his in-service back pain is the April 2011 VA examination and October 2011 addendum opinion.  The examiner reviewed the claims file, examined the Veteran, considered all of the lay assertions and provided a detailed and thorough rationale to support the opinion.  The examiner considered the Veteran's statements of injuring his back during service; however, as a clinical evaluation of the Veteran's spine was normal upon discharge, and in light of the findings that suggested the condition was related to the aging process, the examiner concluded that the current back disability was less likely than not related to the injury in service.  

To the extent to which the Veteran attempted to provide an etiological opinion, he is not competent to do so in this particular case.  Determining the etiology of a low back disability is a complicated medical question involving interpretation of radiological studies and knowledge of the different symptoms and clinical presentation of several types of back disorders.  The Veteran has not demonstrated he has the knowledge, education or training to provide an opinion in such a complicated matter and therefore his opinion as to the etiology of his degenerative disc disease is not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

As the Veteran has a diagnosis of arthritis which is one of the listed chronic diseases, the Board carefully considered whether service connection was warranted under 38 C.F.R. § 3.303(b) or on a presumptive basis.  As explained by the Court in Walker, there are two ways to establish service connection for a chronic disease.  In this case, the Veteran was noted to have back pain during service.  There is no evidence of complaints or treatment for arthritis during service.  As such, it cannot be said that the chronic disease (arthritis) was established.  Furthermore, there is no evidence reflecting arthritis to a compensable degree within one year of the Veteran's separation from service.  Accordingly, in order to establish service connection the Veteran must demonstrate a continuity of symptomatology.  

In this regard, the Veteran testified that the Veteran continuously experienced symptoms of pain in his low back and treated with over-the-counter medications.  The Veteran is competent to report the presence of symptoms and frequency of treatment.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board does not find the report of continuous symptoms to be credible.  Specifically, the Veteran's separation examination in October 1980 described the spine as normal.  An evaluation in October 1986 also described the spine as normal.  The Veteran also denied a history of recurrent back pain on a report of medical history dated in October 1986.  The first indication of any form of complaint or treatment for the spine is an March 2004 VA treatment record that notes low back pain and the physician's note that she "will have the [Veteran] try NSAIDs for back pain."  There is a gap of nearly 24 years between the Veteran's discharge from service and the first treatment for his back.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board has carefully reviewed the record in depth and is unable to identify a basis upon which service connection may be granted.  The Board has also considered the benefit of the doubt rule in this case, but the preponderance of the more probative evidence of record is against the claim.  As the evidence is not in equipoise, there is no basis to apply the benefit of the doubt rule.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for a low back disability is denied. 


ORDER

Service connection for a low back disability is denied.



____________________________________________
H. SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals









Department of Veterans Affairs


